                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 SUZANNE RON, et al.,
                                                         MEMORANDUM DECISION
                    Plaintiffs,                              AND ORDER

 vs.                                                      Case No. 2:19-cv-00979-DAK

 JOHN ZAVITSANOS, et al.,                                    Judge Dale A. Kimball

                    Defendants.


       This matter is before the court on Defendants John Zavitsanos (“Zavitsanos”), Collin

Kennedy (“Kennedy”), Hanshaw Kennedy Hafen, LLP (“HKH”), and Ahmad, Zavitsanos,

Anaipakos, Alavi, & Mensing, P.C.’s (“AZA”) (collectively “Defendants”) Motion to Dismiss

the Plaintiffs’ Suzanne Ron (“Suzanne”) and Joshua T. Tillerson’s (“Tillerson”), trustee of the

Suzanne Ron 2012 Family Trust (“the Trust”) (collectively “Plaintiffs”), Complaint for lack of

personal jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. The

court held a hearing on the motion on March 17, 2020. At the hearing, Jared D. Scott and

Andrew R. Hale represented the Plaintiffs and Mark F. James and Mitchell A. Stephens

represented Defendants. The court took the motion under advisement. After carefully

considering the memoranda filed by the parties and the law and fact relevant to the pending

motion, the court issues the following Memorandum Decision and Order.

                                          Background

       Defendants are lawyers and law firms located in Texas. Plaintiffs retained Defendants

while Suzanne was living in Texas and serving as the trustee of the Trust. Suzanne hired

Defendants to handle her divorce from her ex-husband, Avishai Ron (“Avi”). This divorce
proceeding occurred entirely in Texas, and a Texas court awarded Suzanne a Decree of Divorce

and a property equalization judgment (the “Equalization Judgment”). After the entry of

judgment, Suzanne—individually and as trustee of the Trust—hired AZA to collect the

Equalization Judgment, to achieve a separation and division of the Trust’s interest, and to pursue

Avi for damages related to his suspected defalcation of Trust assets.

       When Suzanne, individually and as trustee of the Trust, hired AZA, she executed an

engagement agreement. Plaintiffs’ Complaint states that the engagement agreement “does not

contain a venue provision.” Defendants, however, state that the engagement agreement contains

the following forum selection clause: “[a]ll actions or proceedings arising out of or relating to

this engagement shall be heard and determined in Texas state or federal court sitting in Harris

County, to whose jurisdiction all parties to this engagement letter irrevocably and exclusively

submit.” In their opposition papers, Plaintiffs dispute the validity and materiality of the quoted

forum selection clause. Additionally, HKH joined Suzanne’s legal team shortly after AZA filed

the suit against Avi. The parties disagree on whether HKH is bound by and required to perform

according to the engagement agreement Suzanne and the Trust signed with AZA.

       In March 2017, AZA and HKH filed a complaint in Texas against Avi on behalf of

Suzanne and the Trust. The complaint alleged Avi had misappropriated and wasted Trust assets

and sought an accounting of Trust assets, damages, and a TRO preventing Avi from disposing of

certain Trust assets. The Texas court granted the TRO in June 2017, allowing AZA and HKH to

pursue the accounting needed from Avi. The court also appointed a “trust protector,” Murray

Fogler (“Fogler”), during the pendency of the litigation, thus replacing Suzanne as trustee of the

Trust. Fogler, acting as the trustee of the Trust, never signed an agreement with AZA or HKH.
       In October 2017, as Fogler was attempting to obtain a forensic accountant to evaluate the

value of the Trust’s assets, Suzanne and Avi agreed to mediate in Texas with a Texas attorney as

mediator. Suzanne believed the mediation would primarily focus on child custody problems that

had arisen during the litigation. She was surprised when the mediation focused on the financial

issues involving the Trust lawsuit and the pursuit of the Equalization Judgment given that Fogler

did not attend the mediation. Plaintiffs complain the mediation was a “set up.”

       The October 2017 mediation lasted over 18 hours, ended at around 3:30 a.m., and

culminated in a written mediation settlement agreement (the “MSA”). All parties to the

mediation signed the MSA. There are five provisions in the MSA that are relevant to Plaintiffs’

malpractice and fraud claims against Defendants.

       First, the MSA purports to sell Avi the Trust’s interest in certain business entities for the

“previously stipulated values incorporated into the Final Decree of Divorce.” The problem is,

however, that Plaintiffs allege there are no “previously stipulated values incorporated into the

Final Decree of Divorce.” Plaintiffs contend this error has spurredand will continue to

spurcostly debate over the value of the business entities.

       Second, the MSA also purports to sell Avi the entities “Loadcraft Site Services”

(“Loadcraft”) and “[F]MFD Victoria 267” (“FMFD Victoria”). The Loadcraft entity, however,

was no longer in the Trust’s possession, because a third-party company had purchased the entity

in 2014 in exchange for that company’s stock. The value of that stock grew substantially

between 2014 and the October 2017 mediation. Kennedy admits the Loadcraft provision should

not have been included and asserts it was a “‘last minute trick insertion’ by Avi.” Plaintiffs

further allege that the FMFD Victoria entity should not have been included in the MSA because

Avi did not control it.
       Third, the MSA would reduce the amount Avi owed Suzanne from the equalization

judgment from $13.5 million to $8.5 million. Additionally, the MSA would dissolve the

receivership and the Equalization Judgment would be completely settled.

       Fourth, Plaintiffs allege, without any specific provision quoted, that the general release

provision was so poorly drafted that it has the potential to allow Avi to be released from claims

asserted by the Rons’ children’s trust against Avi in a separate lawsuit. The application of the

general release provision has yet to be determined by any court.

       Fifth, the MSA includes arbitration and venue provisions. Under these provisions, the

parties agreed that any disputes regarding the MSA must be arbitrated in Harris County, Texas

by Alan Levin–the Texas attorney who presided over the October 2017 mediation where the

MSA was drafted.

       Shortly after the MSA was signed, the performance of the MSA became an issue between

Avi and Suzanne. Avi filed a motion to compel Suzanne to arbitration in June 2018. In October

2018, the Texas court ordered all non-family disputes to arbitration in Texas according to the

MSA’s venue provision.

       Late in October 2017, shortly after the mediation and while the MSA disputes were

ongoing in Texas courts, Suzanne moved to Utah with her son. Her move was with Defendants’

full knowledge and according to a provision in the MSA. Despite Suzanne’s move, Defendants

agreed to continue to represent her and did not advise her to seek local counsel. Since moving to

Utah, Suzanne and Defendants have exchanged hundreds of emails regarding MSA problems,

Trust asset questions, child custody issues, and the formation of a Utah business to transfer stock

(known as ICON). Defendants sent bills to Suzanne in Utah for their work, Suzanne pays those

bills from Utah.
       For months after the move, Plaintiffs allege Defendants encouraged Suzanne to ratify the

Trust’s obligations under the MSA, act as the trustee of the Trust, and sign sales and partnership

agreements affecting the Trust. Defendants allegedly encouraged such action even though it was

disputed whether Suzanne could act as the trustee at that point. This uncertainty has been the

point of litigation in both Utah and Texas.

       After moving to Utah, Suzanne asked Defendants if she should obtain a second opinion

about her duties, responsibilities, and potential liabilities as trustee, and Defendants specifically

told her not to do so. Plaintiffs complain Defendants’ advice not to seek a second opinion was

reckless behavior because when Suzanne eventually obtained a second opinion, the law firm

made clear that: (1) Suzanne could be liable if she sold Trust assets at lower than market value or

unnecessarily encumbered the Trust’s assets; and (2) the sale or encumbrances of Trust assets to

Avi may have harmed the Trust and potentially made her liable as trustee.

       Defendants also allegedly purported to act on behalf of the Trust and convey assets to

Avi with no authority from Suzanne or Fogler. Plaintiffs complain of two such instances. First,

Kennedy—purportedly on Suzanne’s and the Trust’s behalf—agreed with Avi’s attorneys on a

provision that allowed Avi to receive income and distributions from the Trust’s business entities

without returning anything to the Trust. This alleged agreement has allowed Avi to receive

millions in distributions from business entities that should have gone to the Trust. Specifically,

on December 20, 2017, Kennedy allegedly told Suzanne that she needed to sign a document that

would enable Avi to encumber the Trust’s interest in 6010 Washington (a highly valuable Trust

asset). Suzanne signed the agreement at Kennedy’s alleged insistence. Second, in November

2017, Defendants allegedly agreed to Avi’s purchase of his children’s 25% beneficiary interest in

the Trust.
       In May 2019, Suzanne and the Trust began to arbitrate the enforceability of the MSA.

The arbitrator has yet to issue a decision on the matter. Despite the unsettled nature of the MSA,

Plaintiffs filed the present suit against Defendants.

       On October 15, 2019, Plaintiffs filed the instant action against Defendants in Utah State

court. In their Complaint, Plaintiffs assert four causes of action: (1) legal malpractice for

professional negligence; (2) legal malpractice for breach of fiduciary duty; (3) breach of

contract; and (4) fraudulent concealment or fraudulent non-disclosure. In December 2019,

Plaintiffs removed the case to this court and filed a motion to dismiss for lack of personal

jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure.

                                           DISCUSSION

                 Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

       Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, Defendants move to

dismiss Plaintiffs’ Complaint for lack of personal jurisdiction over Defendants in Utah. Plaintiffs

have the burden of demonstrating that the court has jurisdiction over Defendants. Shrader v.

Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011).

       To defeat a motion to dismiss, a plaintiff must make a prima facie showing of personal

jurisdiction. Old Republic Ins. v. Cont’l Motors, Inc. 877 F3d 895, 903 (10th Cir. 2017). To

determine jurisdiction, “[f]ederal courts ordinarily follow state law in determining the bounds of

their jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Utah’s long-

arm statute extends jurisdiction to the fullest extent allowed by the Due Process Clause of the

Fourteenth Amendment and is, therefore, coextensive with the due process analysis under the

United States Constitution. Utah Code § 78B-3-201(3).
        A defendant’s contacts with a forum state may subject it to general or specific jurisdiction

in that forum. Old Republic, 877 F.3d at 904. A court may exercise general jurisdiction over a

defendant if the defendant’s contacts “are so constant and pervasive ‘as to render [it] essentially

at home in the forum State.’” Daimler, 571 U.S. at 122. In this case, Plaintiffs do not assert that

this court may exercise general jurisdiction over Defendants. Accordingly, the court will

consider only whether this forum has specific jurisdiction over Defendants.

        The court’s analysis of specific jurisdiction is case-specific. Old Republic, 877 F.3d at

904. Courts in the Tenth Circuit conduct a three-part analysis when considering specific

jurisdiction: (1) whether the defendant purposefully directed its activities at residents of the

forum state; (2) whether the plaintiff’s claims arise out of those activities; and (3) whether the

exercise of jurisdiction would be unreasonable. Id. In this case, Plaintiffs argue that Defendants’

alleged attempts to cover up the alleged malpractice demonstrates that Defendants purposefully

directed their tortious omissions and concealment at Utah and that the Plaintiffs’ fraud claims

arise out of those activities. Defendants contend that their alleged concealment or omissions do

not satisfy the purposeful direction or minimum contacts requirements.

        The purposeful direction requirement is meant to ensure that an out-of-state defendant

“‘will not be haled into a jurisdiction as a result of random, fortuitous, or attenuated contacts, . . .

or of the unilateral activity of another party or a third person.’” Id. at 904–05 (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). There are multiple types of activities that

can satisfy the purposeful direction requirement, but the relevant inquiry for this case is under the

harmful effects framework. Id. at 905. The United States Supreme Court addressed the harmful

effects criteria in Walden v. Fiore, 517 U.S. 277, 286–91 (2014).
       In Walden v. Fiore, the Supreme Court articulated the framework courts should use to

analyze specific jurisdiction “when intentional torts are involved.” Id. at 286. According to the

Supreme Court, the existence of an intentional tort does not change the due process analysis

courts use to determine whether a defendant purposefully directed its activities to the forum

state. Id. The Court emphasized that the purposeful direction test is not “defendant-focused” and

that no matter how “significant the plaintiff’s contacts with the forum may be, those contacts

cannot be ‘decisive in determining whether the defendant’s due process rights are violated.’” Id.

at 284–85 (quoting Rush v. Savchuk, 444 U.S. 320, 332 (1980)). Simply put, “[t]he plaintiff

cannot be the only link between the defendant and the forum.” Id. Given this framework from

Walden, to establish purposeful direction when an intentional tort is alleged, a plaintiff must

show “(1) an intentional action; (2) expressly aimed at the forum state; and (3) with knowledge

that the brunt of the injury would be felt in the forum state.” Dental Dynamics, LLC v. Jolly

Dental Group, LLC, 946 F.3d 1223, 1231 (10th Cir. 2020) (citing Newsome v. Gallacher, 722

F.3d 1257, 1264–65 (10th Cir. 2013)).

       In this case, Plaintiffs have satisfied the first prong of the three-part harmful effects test

by alleging fraudulent concealment or omission. Thus, the only issues to be decided are whether

Plaintiffs’ expressly aimed the alleged tortious conduct at Utah, knowing that the brunt of that

injury would be felt in Utah.

       Plaintiffs argue that Defendants have purposefully directed tortious conduct to Utah by

fraudulently attempting to cover up the alleged malpractice and, therefore, purposefully availed

themselves of jurisdiction in Utah. Specifically, Plaintiffs assert the following as a sufficient

basis to establish jurisdiction over Defendants in Utah: (1) Defendants agreed to continue

representing Suzanne after her move to Utah; (2) while Suzanne was in Utah, Defendants
pressured her via emails, phone calls, and text messages to sell Trust assets to Avi; (3)

Defendants failed to disclose potential malpractice and or conflicts of interest both before and

after Suzanne moved to Utah; (4) while in Texas, Suzanne hired Defendants to get Suzanne and

her son away from Texas and to Utah, and Defendants aggressively advocated for that objective;

(5) Defendants were aware that Suzanne owned property in Utah before the MSA was executed

and knew Suzanne spent time there; (6) Defendants were aware that Suzanne owned property in

Utah related to the underlying Equalization Judgment; (7) regarding the Texas arbitration of the

MSA, Defendants exchanged documentation with and prepared Suzanne for the proceeding

while she was in Utah, and Defendants filed pleadings in the Texas arbitration; and (8)

Defendants helped Suzanne with questions about her formation of a Utah business to transfer

stock (an entity known as ICON).

       Many of these allegations relate to Plaintiffs’ contacts with Utah. But, any attempts by

Plaintiffs’ to rely on their own contacts with Utah to establish jurisdiction over Defendants’ in

Utah are unavailing. See Walden, 571 U.S. at 284. Nonetheless, Plaintiffs’ allegations of

Defendants alleged fraudulent concealment or omissions are potentially relevant to establishing

personal jurisdiction over Defendants in Utah.

       To support their argument that Defendants’ alleged tortious conduct is sufficient to

establish jurisdiction in Utah, Plaintiffs rely on Wien Air, Inc. v. Brandt, 722 F.3d 1257 (5th Cir.

1999) and Diamond Mortg. Corp. of Illinois v. Sugar, 913 F.2d 1233 (7th Cir. 1990). In

response, Defendants argue that those cases are not binding on the court and are no longer

persuasive after the Walden opinion in 2014. The court agrees. See Dental Dynamics, LLC v.

Jolly Dental Group, LLC, 946 F.3d 1223, 12132 (10th Cir. 2020) (noting in dicta that the court

was not persuaded by plaintiffs’ attempt to rely on two cases decided before Walden to establish
personal jurisdiction over defendants). Accordingly, the court will not address the merits of these

cases because Walden sets forth the correct framework for establishing minimum contacts when

an intentional tort is involved. See Walden, 571 U.S. at 286.

       Defendants further argue that under Walden, their alleged fraudulent omissions and their

agreeing to continue representing Suzanne after moving to Utah are insufficient to establish

personal jurisdiction over Defendants because those actions were directed at the Plaintiffs, not

Utah. The court agrees that because Defendants’ alleged tortious conduct was only directed to

Plaintiffs, and the alleged injuries would only be felt by Plaintiffs, such allegations are

insufficient to establish jurisdiction over Defendants in Utah. A recent Tenth Circuit opinion

supports this conclusion. See Dental Dynamics, 946 F.3d 1223 (10th Cir. 2020).

       In Dental Dynamics, the plaintiff owned and operated a business in Oklahoma brokering

deals for buyers and sellers of used dental equipment. Id. at 1226–27. The defendant used

plaintiff’s company to sell an X-Ray unit from Arkansas through the plaintiff’s company in

Oklahoma to a third-party in California. Id. The defendant sent an electronic bill of sale to

plaintiffs in Oklahoma, stating that the X-Ray unit was in perfect working condition and the

defendant had included all the necessary parts. Id. During this transaction, the parties exchanged

emails, text messages, phone calls, and the plaintiff sent defendant a check for the transaction. Id.

at 1227. The defendant, however, lied about the working condition of the X-Ray unit in emails

and the bill of sale. Id. Upon learning the X-ray unit did not work nor have all parts included, the

plaintiff sued for breach of contract and fraud in Oklahoma, arguing that the defendant’s

fraudulent communications into Oklahoma establish jurisdiction there. Id. The Tenth Circuit did

not find these facts sufficient to establish personal jurisdiction in Oklahoma. Id. at 1229. Relying

on Walden and other cases, the Tenth Circuit held that “a defendant’s interaction with a
plaintiffeven when allegedly tortiousis insufficient to establish personal jurisdiction.” Id. at

1231–32 (collecting cases).

       The court is also persuaded by Defendants’ reliance on REI Holdings, LLC v. LineClear-

001, LLC, No. 2:17-CV-00564, 2019 WL 498356 (D. Utah Feb 8, 2019). In REI Holdings, the

plaintiff, a Utah company, hired the defendant, a law firm in Connecticut, to “purchase portfolios

of tax lien certificates.” Id. at *1. During the parties’ business relationship, the companies

exchanged dozens of emails, including status updates and requests for information. Id. at *6.

When these tax lien certificates turned out to be essentially worthless, the plaintiff sued the

defendant and other businesses alleging fraud. Id. at **1–2. Specifically, the plaintiff alleged the

communications between it and the law firm were an effort to perpetuate fraud and that the

plaintiff would feel the brunt of the fraud in Utah. Id. at **2, 6. Relying on Walden, Judge

Waddoups disagreed and dismissed the claims against the law firm because the plaintiffs could

not demonstrate the alleged fraudulent actions were “expressly aimed at Utah. Rather [the

defendant’s] actions were aimed at [the plaintiff].” Id. at *6-7.

       Dental Dynamics and REI Holdings specifically govern and inform the present case.

Here, Plaintiffs’ only argument to establish jurisdiction over Defendants rests on the alleged

fraudulent concealment and omissions directed at Plaintiffs, not Utah. These contacts are

insufficient because they “fail to show [Defendants] had any connections with [Utah] outside of

the allegedly fraudulent misrepresentations and isolated incidents of outreach to [Plaintiffs].”

Dental Dynamics, 946 F.3d at 1232. Notably, all of Defendants’ alleged connections with

Utahincluding the alleged concealment or omissionsare due to their attorney-client

relationship with Plaintiffswhich relationship began in Texas and never included any interaction

with the state of Utah. Thus, because the “[Plaintiffs] cannot be the only link between the
[Defendants] and the forum,” this court concludes the Plaintiffs have not carried their burden to

establish personal jurisdiction over Defendants in Utah. Walden, 571 U.S. at 285.

       Because of Defendants’ lack of minimum contacts with the State of Utah, the court does

not need to address the parties’ arguments regarding fair play and substantial justice.

Accordingly, the court grants Defendants’ motion to dismiss for lack of personal jurisdiction.

                                         CONCLUSION

       Based on the above reasoning, Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction is GRANTED.

       DATED this 14th day of April, 2020.

                                              BY THE COURT



                                              _______________________________
                                              DALE A. KIMBALL
                                              United States District Judge
